Citation Nr: 0212775	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  98-10 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including aching joints, claimed as secondary to herbicide 
exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel
INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from 1997 and 1998 RO decisions which denied the 
veteran's claims of service connection for aching joints and 
peripheral neuropathy.  In August 2000 and March 2002, the 
Board remanded the case for further development.  The case 
was returned to the Board in August 2002.  The Board has 
recharacterized the issue as stated on the cover page; this 
recharacterization best represents the veteran's stated 
interests.


FINDINGS OF FACT

1.  The veteran currently has peripheral neuropathy, 
including aching joints; peripheral neuropathy has neither 
been characterized as acute or subacute; and peripheral 
neuropathy was initially manifested many years after service.

2.  Any current peripheral neuropathy, including aching 
joints, is not attributable to a disease or injury in 
service.


CONCLUSION OF LAW

Peripheral neuropathy, including aching joints, was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1964 to July 
1967; he had service in Vietnam.  His service medical records 
show that when he was examined for enlistment purposes in 
April 1964 and separation purposes in June 1967, his 
neurological system was normal.  There is no evidence of 
complaints, treatment, or a diagnosis of peripheral 
neuropathy during service. 

VA outpatient treatment records, dated from 1996 to 1998, 
show that the veteran was diagnosed as having peripheral 
neuropathy.  It was variously noted that his peripheral 
neuropathy was of questionable etiology, was likely related 
to Agent Orange exposure, or was stated as such: ". . . 
polyneuropathy (Agent Orange) exposure)."  The outpatient 
treatment records were largely mental health notes. 

A January 1997 VA compensation examination report shows that 
the veteran reported that he served in Vietnam for one year, 
beginning in December 1966.  Following an examination, 
peripheral neuropathy was not diagnosed.

In an April 1999 VA mental health note it was noted that the 
veteran had heavy Agent Orange exposure and that his 
neuropathy was related to such exposure.  

At a May 1999 RO hearing, the veteran testified that he was 
exposed to herbicides.  He also said that he had aching 
joints which was related to neuropathy.  Specifically, he 
said he first noticed the tingling and burning in his hands 
and feet over 20 years earlier, and he said he first told his 
wife that his hands hurt in 1968.  He said he first sought 
treatment in 1996 at a VA medical center.  

A June 2001 VA neurological examination report reflects 
diagnoses including distal symmetric peripheral neuropathy 
with right carpal tunnel syndrome.  In an addendum to the 
examination, it was noted that the etiology of the veteran's 
peripheral neuropathy was bilateral carpal tunnel syndrome or 
median nerve entrapment.

An April 2002 VA joints examination report shows that the 
veteran reported he was stationed in Vietnam in 1965, for one 
year.  It was noted he was medically retired in 1999, due to 
peripheral neuropathy and burning in his hands.  Following an 
examination, the impression was peripheral neuropathy, course 
unknown.  It was generally opined that peripheral neuropathy 
due to Agent Orange exposure manifests within six to twelve 
months after exposure; the condition is of fairly acute 
onset.  In the veteran's case, it was noted that the delayed 
onset of peripheral neuropathy after many years of exposure 
to Agent Orange led to the conclusion that the condition is 
was unlikely due to Agent Orange exposure. 

A May 2002 VA neurology compensation examination is to the 
effect that the veteran has peripheral polyneuropathy of 
questionable etiology. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was properly 
notified of the outcome of the 1997 and 1998 rating decisions 
and of the reasons and bases for the denial of his claim.  
The Board concludes that the discussions in the rating 
decision, statements of the case (issued in November 1997 and 
March 1999), and a supplemental statements of the case 
(issued in November 1998, March 1999, January 2000, August 
2001, and June 2002) informed the veteran of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The veteran's service and VA medical records have 
been obtained.  The veteran has been afforded multiple VA 
examinations.  38 C.F.R. § 3.326.  In sum, VA has done 
everything reasonably possible to assist the veteran, and the 
evidence on file is adequate to evaluate his claim of service 
connection.  

The Board also notes that the SOC and SSOCs advised the 
veteran of the evidence that had been obtained and 
considered.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the veteran, and there is no other specific 
evidence to advise him to obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
 
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
for an organic disease of the nervous system will be presumed 
if manifest to a compensable level within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be presumed to have been 
incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, soft-tissue sarcomas, and diabetes.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Finally, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A review of the veteran's service records shows that he 
served in Vietnam; as such, his exposure to herbicides will 
be presumed.  His service medical records reflect that his 
neurological system was clinically normal during his period 
of active duty.  There is no evidence reflecting complaints, 
treatment or a diagnosis of peripheral neuropathy during 
active duty.  Further, there is absolutely no evidence of a 
diagnosis of acute or subacute peripheral neuropathy or any 
other evidence of transient neuropathy, within weeks or 
months of his presumed exposure to herbicides.  There is no 
competent evidence of peripheral neuropathy within one year 
of separation.  Rather, the first evidence of peripheral 
neuropathy is in 1996, which is several decades after his 
service discharge.  Notably, peripheral neuropathy has never 
been characterized as acute or subacute.  In addition, 
current medical evidence, including VA examinations conducted 
in 2002, continues to show that the veteran has a current 
diagnosis of peripheral neuropathy; in other words, 
peripheral neuropathy does not meet the regulatory 
requirement that it resolve within 2 years of its date of 
onset.  Notably, none of the VA compensation examination 
reports reflect the opinion that peripheral neuropathy is 
subacute or acute or is related to service.  Instead, in June 
2001, it was noted that peripheral neuropathy was related to 
bilateral carpal tunnel syndrome or median nerve entrapment, 
neither of which is service-connected.  At an April 2001 VA 
joints examination, it was noted that the delayed onset of 
the veteran's peripheral neuropathy suggested that it was 
unlikely that it was attributable to Agent Orange exposure.  
A May 2002 VA examination report noted that peripheral 
neuropathy was of questionable etiology.

In sum, the evidence on file, including the aforementioned VA 
examination reports, do not support a causal connection 
between peripheral neuropathy and any disease, injury, or 
incident of service, including any herbicide exposure.  While 
it is noted that several VA outpatient treatment records 
dated in the mid 1990s suggested a causal relationship 
between the veteran's peripheral neuropathy and Agent Orange 
exposure, such lack significant probative value as such 
opinions lacked a supporting rationale.  Notably, most of the 
outpatient records were mental health records not 
neurological records. 

Again, it is noted that there is no evidence on file showing 
that the veteran had peripheral neuropathy in service or 
shortly thereafter.  Instead, peripheral neuropathy first 
manifested decades after service and exists currently.

The most probative evidence establishes that the veteran does 
not have acute or subacute peripheral neuropathy.  Although 
some examiners have noted a relationship to herbicides, such 
opinions lacking in any reasoning, pales into insignificance 
in light of the opinion entered by the neurologist.

Finally, the Board has considered the provisions of 38 
U.S.C.A. § 1154.  Even if the Board were to assume as true, 
the veteran's allegations of having peripheral neuropathy and 
aching joints in service, the fact remains that the claims 
folder is devoid of probative medical evidence which 
establishes a causal relationship between any current 
peripheral neuropathy and service.

While the veteran appears to argue that his current 
peripheral neuropathy is related to herbicide exposure in 
service, he is not competent to render such an opinion as he 
is a layman, possessing no medical expertise or training.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to render medical opinions). 

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for peripheral neuropathy, including 
aching joints, is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

